Citation Nr: 0822930	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the right knee, claimed as secondary to the 
service-connected left knee.  

2. Entitlement to an increased rating for residuals of a 
gunshot wound to the left knee, with scars and slight 
instability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.   

In a statement of January 1998, the veteran claimed 
entitlement to service connection for a left eye disorder.  
The RO has not addressed this claim and it is referred back 
to that office for appropriate action.  

FINDINGS OF FACT

1. Degenerative joint disease of the right knee is not 
proximately due to or the result of a service-connected 
disability  

2. The veteran's service-connected left knee disability is 
manifested by not more than slight subluxation or 
instability.

3. The veteran's left knee disability is manifested by x-ray 
evidence of arthritis and painful motion. 

CONCLUSIONS OF LAW

1. Degenerative joint disease of the right knee is not 
secondary to a service-connected disability. 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2007), 38 C.F.R. § 3.310 
(2007).

2. The criteria for a rating in excess of 10 percent for the 
veteran's instability of the left knee are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).

3. The criteria for an assignment of a separate 10 percent 
rating for degenerative joint disease of the left knee have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.71a, 
Diagnostic Code 5003 (2007).  Esteban v. Brown, 6 Vet. App. 
259 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefit, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b);  Quartuccio v. Principi, 16 Vet App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence that is in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction.  Mayfield v. Nicholson, 444 F. 3d 
1328 (Fed. Cir.2006);  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in April 2004 provided the veteran with a detailed 
explanation of the type of evidence necessary to substantiate 
his claim for compensation, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  It also specifically 
outlined the requirements needed to establish entitlement to 
an increased evaluation for his service connected disability.  
In addition, the letter adequately informed the veteran that 
he should submit to VA any additional evidence that he had in 
his possession.  The veteran was subsequently afforded 
numerous opportunities to submit additional evidence.  
Therefore, there was no prejudice as a result of the timing 
of the notification.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provided the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
service connection claim, such error was harmless given that 
the claim for service connection is being denied, and hence 
no rating or effective date will be assigned with respect to 
the claimed condition.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.

Furthermore, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Moreover, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

In this case, the April 2004 VCAA letter notified the veteran 
that the evidence must show that his service-connected left 
knee disability was worse.  His written statements from April 
2005 and June 2005 demonstrated that the veteran had actual 
knowledge of the rating criteria and the type of evidence he 
needed to provide to show the worsening of his condition and 
its effect on his daily life.  Therefore, he has not been 
prejudiced by late or separate notice of the rating criteria, 
and it is appropriate for the Board to review the claims.  

Duty to Assist

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to decide 
the issue addressed in this decision has been obtained.  The 
veteran has been afforded several VA examinations for the 
currently claimed service-connected disabilities.  His 
service medical records and post-service treatment records 
have been obtained.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

Service Connection 

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in, or aggravated by service.  
In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to, or the result 
of, service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service Connection Claim for Degenerative Joint Disease of 
the Right Knee, as Secondary to the Service-Connected Left 
knee

The veteran contends that service connection is warranted for 
a right knee disability.  He claims that his right knee 
disorder is due to his service-connected left knee disorder 
because he has overused the right knee in order to compensate 
for his left knee disability.

The Board finds that service connection for degenerative 
joint disease (DJD) of the right knee is unwarranted, either 
on a direct or secondary basis.  As described in detail 
below, while the veteran has a current diagnosis, there is no 
evidence that this disability manifested in service, and the 
preponderance of the evidence is against a link to active 
service, or to the service-connected left knee disability.  

As to direct service connection, the record shows that the 
veteran has a current diagnosis of degenerative joint disease 
in the right knee, which was first documented in a May 2004 
radiology report.  However, the veteran's service medical 
records do not reflect any specific findings regarding a 
right knee disability, and they are silent as to complaint, 
treatment, or diagnosis of degenerative joint disease.  His 
separation records were also normal in this regard.  
Moreover, the veteran's claims file contains three medical 
opinions, as discussed further below, in which all of three 
examiners concluded that there was no nexus between the 
current degenerative joint disease in the right knee and 
active duty. Therefore, there is simply no competent medical 
evidence to support the veteran's service connection claim on 
direct basis. 

As to secondary service connection, the veteran has devoted 
his efforts in this appeal toward establishing a link between 
the degenerative joint disease in his right knee and his 
service-connected left knee.  However, the preponderance of 
the evidence is against the claim with regard to any 
relationship between the current degenerative joint disease 
and his service-connected left knee injury. 

The veteran was afforded several VA examinations for his 
right knee disability, none of which have been able to 
establish a medical nexus between the service-connected left 
knee and the claimed right knee disability.  In August 2004, 
a VA medical examiner expressed the opinion that no 
relationship existed between the gunshot wound residuals to 
the veteran's knees and the currently diagnosed degenerative 
joint disease.  In March 2005, a VA medical officer stated 
that the veteran's degenerative joint disease bore no 
relationship to the soft tissue damage incurred by the 
gunshot wounds to the veteran's knees.  In September 2005, a 
VA medical examiner reached a similar conclusion, opining 
that the residuals of the gunshot wounds were "not likely to 
be a cause for his present condition," namely DJD.  
Significantly, the September 2005 examiner indicated that he 
reviewed the veteran's claims file prior to rendering his 
conclusion.  Based on the foregoing medical opinions, service 
connection on a secondary basis must be denied because the 
veteran's current degenerative joint disease has not been 
shown to be proximately due to, or the result of his service-
connected injury.  

Further, in reaching this decision the Board considered the 
veteran's arguments in support of his assertion that his 
current right knee disability is related to his service-
connected disability.  The veteran, however, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion in this regard.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  These arguments do not provide a factual 
predicate upon which compensation may be granted.  As such, 
there is simply no competent medical evidence to support the 
etiology claimed by the veteran.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for degenerative joint disease of the right knee, 
the benefit of the doubt doctrine is not applicable, and the 
appeal must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  Ortiz v. Principi, 274 F. 
3d. 1361 (Fed. Cir. 2001).  

Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2007).  The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

In Deluca v. Brown, 8 Vet. App. 202, 206-7 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints, including 
the ability to perform the normal working movements of the 
body with normal excursion, speed, coordination, and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration 
limitation of motion.  38 C.F.R. § 4.40 (2007).  As regards 
to the joints, the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  

The Board has considered the entire record, including the 
veteran's extensive VA clinical records.  These show 
complaints and treatment, but will not be referenced in 
detail as they do not provide information to rate the 
disability.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.  

Residuals of a Gunshot Wound to the Left Knee, with Scars and 
Slight Instability, Currently 10 Percent

The veteran contends that his left knee disability is more 
severe than what is represented by a 10 percent rating.  He 
asserts that he is in constant pain and discomfort due to 
increased swelling and stiffness in the left knee.  He 
contends that the gunshot wounds, though superficial and 
well-healed, have caused degenerative joint disease of the 
left knee, and that he is entitled to an increased rating due 
to the worsening of his condition.  

The veteran is currently receiving a 10 percent evaluation 
for his left knee disability pursuant to Diagnostic Code 
5257, which contemplates knee impairment manifested by 
recurrent subluxation or lateral instability.  Under that 
Code section, a 10 percent disability rating is warranted for 
slight impairment.  To achieve the next higher disability 
rating of 20 percent, the evidence must demonstrate moderate 
impairment.  

The Board has reviewed the competent evidence during the 
rating period in question, and finds that such records 
reflect no more than slight knee impairment.  Upon VA 
examination in August 2004, the McMurray test was within 
normal limits.  The drawer signs were also negative.  The 
joints were stable to varus and valgus stress.  The scars on 
the anterior left knee were well healed, and barely visible.  
Significantly, both VA examinations from August 2004 and 
September 2005 noted the superficial quality of the veteran's 
gunshot wounds, and concluded that the shell fragments never 
penetrated the knee joint, and found that there was no 
relationship between the DJD and the veteran's service-
connected shell fragment wound residuals.

In reaching the above conclusion, the Board acknowledges the 
veteran's consistent complaints of knee instability and pain. 
These complaints have been contemplated in the current 10 
percent rating assignment.  Furthermore, it is important to 
note that the veteran does suffer from a myriad of non-
service connected conditions, many of which also affect the 
lower extremities, and are manifested by bilateral leg 
swelling and pain.  The veteran has edema of both lower 
extremities, and renal failure from long-standing 
hypertension.  Both of these conditions can produce swelling 
in the legs.  While the examiner noted the veteran's use of a 
walker for ambulation, he also stated that the walker was 
needed "primarily because of a combination of bilateral knee 
pain and a moderate degree of edema involving both lower 
extremities distal to the knee."  See VA Medical Exam, 
September 2005. 

Significantly, disabilities from injuries to the joints of an 
extremity may overlap to a great extent; some may be service 
connected, others, not.  See 38 C.F.R. § 4.14.  The veteran 
has a substantial medical history of congestive heart 
failure, high blood pressure, chronic bipedal edema, chronic 
venous statis, and cellulitis.  See VA Jasper Clinic Records, 
April 2004, December 2005, and March 2006.  These conditions 
are well documented in both, private medical records, and VA 
treatment records, dating from1981 to 2006.  The veteran's 
edema, for example, dates back to 1981 when he was initially 
treated at a VA medical clinic for leg pain.  See VAMC Clinic 
Records, March 1981.  The medical records reflected a 
diagnosis of edema, manifested by leg pain, and secondary to 
congestive heart failure. See VAMC Clinic Records, March 
1981.  The veteran was prescribed T.E.D. (anti-embolism) 
support socks, which he presently wears to prevent blood clot 
formation in his legs.  Clearly then, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnosis must be avoided.  38 C.F.R. § 4.14.  

Therefore, the objective findings of the trained medical 
personnel and the veteran's extensive medical history are 
substantially more probative than the veteran's subjective 
complaints in determining whether the criteria for a higher 
rating have been met.  In this case, the medical records, 
examinations, and opinions provide a preponderance of 
evidence, which establishes that the service-connected 
disability does not approximate the applicable criteria under 
Diagnostic Code 5257 for a higher rating.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for an increased evaluation must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has also contemplated whether any other Diagnostic 
Code will permit for an increased rating.  In this case, 
there is no evidence of the anklylosis required for a higher 
rating under Diagnostic Code 5256.  Similarly, there is no 
evidence of tibia/fibula impairment, as required for a higher 
rating under Diagnostic Code 5262.  The Board further notes 
that an increase on the basis of limitation of motion due to 
factors such as pain, weakness, incoordination, and 
fatigability is not for application in this analysis of 
Diagnostic Code 5257, but will be discussed below, as this 
Code section is not predicated on loss of range of motion.  
See Johnson v. Brown, 9 Vet. App. (1996).  Therefore, there 
are no other relevant Code sections for consideration of the 
veteran's left knee disability.  

Separate Ratings

To this point, the Board has considered whether any other 
Diagnostic Code could afford the veteran a rating in excess 
of the 10 percent currently assigned under Diagnostic Code 
5257.  The Board will now discuss why the veteran is entitled 
to a separate rating in addition to the 10 percent currently 
assigned.

Diagnostic Code 5003 - Arthritis 

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, when x-ray 
findings of arthritis are present, and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003, if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.  Furthermore, to warrant a separate 
rating for arthritis based on x-ray findings and limited 
motion under Diagnostic Codes 5260 and 5261, the limited 
motion need not be compensable, but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based upon x-ray findings and painful 
motion under 38 C.F.R. § 4.59.

In the present case, the objective evidence demonstrates the 
presence of arthritis in both knees.  This was first 
confirmed by the veteran's private physician, Dr. Reddy, in a 
May 2004 radiology report that specifically noted evidence of 
"mild degenerative joint disease" in both knees.  The 
degenerative joint disease was again confirmed in subsequent 
VA examinations in August 2004 and September 2005.  

Having identified x-ray evidence of arthritis, the Board must 
consider whether the record establishes limited motion to at 
least a non-compensable degree.  Limitation of leg motion is 
addressed under Diagnostic Codes 5260 and 5261.  Pursuant to 
Diagnostic Code 5260, a noncompensable evaluation applies for 
limitation of leg flexion to 60 degrees.  Under Diagnostic 
Code 5261, a noncompensable evaluation applies for limitation 
of leg extension to 5 degrees.  

In this case, the evidence of record does not establish 
flexion or extension limitation to compensable degrees.  The 
VA examination conducted in August 2004 found that the 
veteran's range of motion in both knees was from 0 to 90 
degrees.  As previously noted, such ranges of motion are not 
indicative of a compensable disability rating under 
Diagnostic Codes 5260 or 5261.  However, the Board will also 
consider whether the competent evidence establishes any 
additional functional limitation due to factors such as pain, 
weakness, incoordination, or fatigability, such that the 
veteran's disability is more nearly approximated by at least 
a non-compensable rating.  See 38 C.F.R. §§ 4.40 and 4.45; 
Deluca v. Brown.  

In considering additional limitation of function, the Board 
acknowledges the veteran's long standing complaints of knee 
pain, swelling, and stiffness.  These complaints are well 
documented in the veteran's written claim statements.  For 
example, in April 2004 the veteran stated that he was unable 
to bend the knee and that he could not stand or walk on it at 
times.  In a statement from October 2004, the veteran again 
complained of knee stiffness and pain, and acknowledged that 
he had to use a cane in order to ambulate.  A concurrent 
report from the veteran's private physician also noted 
tenderness and limited range of motion in both knees, with 
more instability in the left knee.  In an April 2004 
statement, the veteran continued to report more pain and 
discomfort, and noted that he was unable to work because of 
leg swelling and pain.  He also reported difficulty putting 
on his socks, and standing up from the bed or a chair.  In a 
June 2005 statement, the veteran again complained of knee 
discomfort, pain and an inability to walk without the use of 
a cane.  The record is replete with similar complaints of 
knee stiffness, soreness, and having to elevate his legs to 
in order to relieve swelling and pressure. 

The veteran's friends and family have also submitted numerous 
statements attesting to the veteran's functional limitations 
due to knee pain.  Their letters include observations that 
the veteran is unable to walk and cannot sleep because of 
severe leg and knee pain (Letter from E.W.); his knee 
condition has deteriorated to the point that he is unable to 
engage in gardening or yard work (Letter from M. J. J.); and 
he is in constant pain when walking or bending, and his pain 
is audible upon climbing stairs, or getting in to, or out of 
a vehicle (Letter from T. L.).  Clearly, the record 
demonstrates by both competent medical evidence and 
subjective evidence that functional limitation exists.  

As the evidence here is at least in equipoise, the benefit of 
the doubt rule applies.  Gilbert.  The evidence supports a 
separate 10 percent rating for the left knee under Diagnostic 
Code 5003, on the basis of x-ray findings of degenerative 
joint disease and evidence of pain on motion.  See also 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  




Other Considerations

In considering separate ratings, the Board also acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the left leg, the veteran would be entitled to the combined 
evaluation under Diagnostic Code 5260 and 5261, pursuant to 
the combined ratings table in 38 C.F.R. § 4.25.  However, as 
already discussed, the medical findings do not establish loss 
of flexion or extension to a compensable degree, and as such, 
separate evaluations for limited flexion and extension of the 
left knee is not applicable here.  

Finally, the Board has also considered whether the veteran 
should receive a separate evaluation for the scars associated 
with the residuals of the left knee disability, in addition 
to the rating assigned for the left knee itself.  Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, unless the conditions constitute the 
same disability or the same manifestation.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 
(2007) [the evaluation of the same disability under various 
diagnoses is to be avoided].  The critical inquiry in making 
such a determination is whether any of the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.  Here, 
the veteran's scar is essentially asymptomatic, and a 
separate rating is not appropriate.  In August 2004 and 
September 2005 examinations of the left knee, the medical 
examiners concluded that the scars were well healed, barely 
visible, and superficial.  As such, a separate rating is not 
warranted for the scar associated with the veteran's left 
knee disability.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2002 & 2007).  

Notably, the Board has also considered issues raised by the 
Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), and 
whether staged ratings should be applied.  We conclude that 
the left knee disability as not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded the 
criteria for a 10 percent rating; or met the criteria for a 
separate, additional rating. 




ORDER

The claim for service connection for degenerative joint 
disease of the right knee, as secondary to the service 
connected left knee, is denied.  

An evaluation in excess of 10 percent for the veteran's left 
knee instability is denied.

A 10 percent rating is granted for the veteran's degenerative 
joint disease of the left knee, subject to the laws and 
regulations governing the payment of monetary awards.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


